Exhibit 10.6
 
Form of
Continuing Guaranty
 
Dated as of September 18, 2013
 
Guaranty.  To induce SMXE Lending, LLC, a Delaware limited liability company,
whose address is 2525 E. Camelback Road, Suite 850, Phoenix, AZ 85016 (together
with its successors and assigns, the “Lender”), at its option, to make financial
accommodations, make or acquire loans, extend or continue credit or some other
benefit, present or future, direct or indirect, and whether several, joint or
joint and several, to SkyMall, LLC (whether one or more, the “Borrower”,
individually and collectively, if more than one), and because the undersigned
(the “Guarantor”) has determined that executing this Guaranty is in its interest
and to its financial benefit, the Guarantor absolutely and unconditionally
guarantees to the Lender the performance of and full and prompt payment of the
Liabilities when due, whether at stated maturity, by acceleration or
otherwise.  The Guarantor will not only pay the Liabilities, but will also
reimburse the Lender for any fees, charges, costs and expenses, including
reasonable attorneys’ fees and court costs, that the Lender may pay in
collecting from the Borrower or the Guarantor, and for liquidating any
Collateral (collectively, “Collection Amounts”).  The Guarantor’s obligations
under this Guaranty shall be payable in lawful money of the United States of
America.
 
Liabilities.  The term “Liabilities” in this Guaranty means all debts,
obligations, indebtedness and liabilities of every kind and character of the
Borrower, whether individual, joint and several, contingent or otherwise, now or
hereafter existing in favor of the Lender, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, lease, endorsement, surety agreement, guaranty or acceptance
payable to the Lender, any monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceedings, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements or substitutions of any of the
foregoing.  The Guarantor and the Lender specifically contemplate that
Liabilities include indebtedness hereafter incurred by the Borrower to the
Lender.
 
Limitation.  The Guarantor’s obligation under this Guaranty is UNLIMITED.
 
Continued Reliance.  This Guaranty shall remain in effect until payment in full
of the Remaining Liabilities, as defined below, following termination of this
Guaranty by the Guarantor in accordance with this paragraph.  This Guaranty will
continue to be in effect until final payment and performance in full of all
Liabilities and the termination of any commitment of the Lender to make loans or
other financial accommodations to the Borrower.  The Guarantor may terminate the
Guarantor’s liability for Liabilities not in existence or for which the Lender
has no commitment to advance or acquire by delivering written notice to the
Lender as set forth in the paragraph below captioned “Notice.” After the
Guarantor’s termination of this Guaranty, the Guarantor will continue to be
liable for the following amounts (the “Remaining Liabilities”): (i) all
Liabilities existing on the effective date of termination, (ii) all Liabilities
to which the Lender has committed to advance or acquire prior to the effective
termination date (whether or not the Lender is contractually obligated to
advance or acquire the loans or extensions of credit), (iii) all subsequent
renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements and amendments (but not increases) of those
Liabilities, (iv) all interest accruing on those Liabilities after the effective
termination date and (v) all Collection Amounts incurred with respect to those
Liabilities, on or after the effective termination date.  The Lender may
continue to permit the Borrower to incur Liabilities and to issue commitments to
the Borrower to advance or acquire Liabilities in reliance on this Guaranty
until the effective date of termination, regardless of whether at any time or
from time to time there are no existing Liabilities nor commitment by the Lender
to advance or acquire Liabilities.
 
Security.  The term “Collateral” in this Guaranty means all real or personal
property described in all security agreements, pledge agreements, mortgages,
deeds of trust, assignments, or other instruments now or hereafter executed in
connection with any of the Liabilities.  If applicable, the Collateral secures
the payment of the Liabilities.
 
 
-1-

--------------------------------------------------------------------------------

 
Lender’s Right of Setoff.  In addition to the Collateral, if any, the Guarantor
grants to the Lender a security interest in the Accounts, and the Lender is
authorized to setoff and apply, all Accounts, Securities and Other Property and
Lender Debt against any and all Liabilities of the Borrower and all obligations
of the Guarantor under this Guaranty.  This right of setoff may be exercised at
any time and from time to time, and without prior notice to the Guarantor.  This
security interest in the Accounts and right of setoff may be enforced or
exercised by the Lender regardless of whether or not the Lender has made any
demand under this paragraph or whether the Liabilities are contingent, matured,
or unmatured.  Any delay, neglect or conduct by the Lender in exercising its
rights under this paragraph will not be a waiver of the right to exercise this
right of setoff or enforce this security interest in the Accounts.  The rights
of the Lender under this paragraph are in addition to other rights the Lender
may have by law.  In this paragraph: (a) the term “Accounts” means any and all
accounts and deposits of the Guarantor (whether general, special, time, demand,
provisional or final) at any time (including all Accounts held jointly with
another, but excluding any IRA or Keogh Account, or any trust Account in which a
security interest would be prohibited by law); (b) the term “Securities and
Other Property” means any securities entitlements, securities, accounts,
investment property, financial assets and all securities and other property of
the Guarantor in the custody, possession or control of JPMorgan Chase Bank, N.A.
(the “Senior Secured Party”), JPMorgan Chase & Co. or their respective
Subsidiaries and Affiliates (other than property held by the Senior Secured
Party in a fiduciary capacity); and (c) the term “Lender Debt” means all
indebtedness at any time owing by the Lender to or for the credit or account of
the Guarantor and any claim of the Guarantor (whether individual, joint and
several or otherwise) against the Lender now or hereafter existing.
 
Remedies/Acceleration.  If the Guarantor fails to pay any amount owing under
this Guaranty, the Lender shall have all of the rights and remedies provided by
law or under any other agreement.  The Lender is authorized to cause all or any
part of the Collateral to be transferred to or registered in its name or in the
name of any other person or business entity with or without designation of the
capacity of that nominee.  The Guarantor is liable for any deficiency in payment
of any Liabilities whether of principal, interest, fees, costs or expenses
remaining after the disposition of any Collateral.  The Guarantor is liable to
the Lender for all reasonable costs and expenses of any kind incurred in the
making and collection of this Guaranty, including without limitation reasonable
attorneys’ fees and court costs.  These costs and expenses include without
limitation any costs or expenses incurred by the Lender in any bankruptcy,
reorganization, insolvency or other similar proceeding.  All obligations of the
Guarantor to the Lender under this Guaranty, whether or not then due or absolute
or contingent, shall, at the option of the Lender, without notice or demand,
become due and payable immediately upon the occurrence of any default or event
of default under the terms of any of the Liabilities or otherwise with respect
to any agreement related to the Liabilities (or any other event that results in
acceleration of the maturity of any Liabilities, including without limitation,
demand for payment of any Liabilities constituting demand obligations or
automatic acceleration in a legal proceeding) or the occurrence of any default
under this Guaranty.
 
Permissible Actions.  If any monies become available from any source other than
the Guarantor that the Lender can apply to the Liabilities, the Lender may apply
them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not covered by this
Guaranty.  The Lender may take any action against the Borrower, the Collateral,
or any other person liable for any of the Liabilities.  The Lender may release
the Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Collateral, and need not perfect a security interest in the
Collateral.  The Lender does not have to exercise any rights that it has against
the Borrower or anyone else, or make any effort to realize on the Collateral or
any other collateral for the Liabilities, or exercise any right of set-off.  The
Guarantor authorizes the Lender, without notice or demand and without affecting
the Guarantor’s obligations hereunder, from time to time, to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate, postpone, grant
any indulgence or otherwise change the time for payment of, or otherwise change
the terms of the Liabilities or any part thereof, including increasing or
decreasing the rate of interest thereon; (b) release, substitute or add any one
or more endorsers, sureties, Guarantor or other guarantors; (c) take and hold
Collateral for the payment of this Guaranty or the Liabilities, and enforce,
exchange, impair, substitute, subordinate, waive or release any Liabilities or
any Collateral for the Liabilities; (d) proceed against such Collateral and
direct the order or manner of sale of such Collateral as the Lender in its
discretion may determine; (e) apply any and all payments from the Borrower, the
Guarantor or any other obligor on the Liabilities, or recoveries from such
Collateral, in such order or manner as the Lender in its discretion may
determine; and (f) to accept any partial payment of Liabilities or collateral
for the Liabilities.  The Guarantor’s obligations under this Guaranty shall not
be released, diminished or affected by (i) any act or omission of the Lender,
(ii) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of the Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings affecting
the Borrower, any other obligor or any of their respective assets, (iii) any
change in the composition or structure of the Borrower, the Guarantor or any
other obligor on the Liabilities, including a merger or consolidation with any
other person or entity, or (iv) any payments made upon the Liabilities.  The
Guarantor hereby expressly consents to any impairment of Collateral, including,
but not limited to, failure to perfect a security interest and release
Collateral and any such impairment or release shall not affect the Guarantor’s
obligations hereunder.
 
-2-

--------------------------------------------------------------------------------

 


Nature of Guaranty.  This Guaranty is an absolute guaranty of payment and
performance and not of collection.  Therefore, the Lender may insist that the
Guarantor pay immediately, and the Lender is not required to attempt to collect
first from the Borrower, the Collateral, or any other person liable for the
Liabilities.  The obligation of the Guarantor shall be unconditional and
absolute even if all or any part of any agreement between the Lender and the
Borrower is unenforceable, void, voidable or illegal or uncollectible due to
incapacity, lack of power or authority, discharge or for any reason whatsoever,
and regardless of the existence of any defense, setoff, discharge or
counterclaim (in any case, whether based on contract, tort or any other theory)
which the Borrower may assert.  If the Borrower is a corporation, limited
liability company, partnership or trust, it is not necessary for the Lender to
inquire into the powers of the Borrower or the officers, directors, members,
managers, partners, trustees or agents acting or purporting to act on its
behalf, and any of the Liabilities made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.  Without
limiting the foregoing, the Guarantor’s liability is absolute and unconditional
irrespective of and shall not be released, diminished or affected by: (a) any
present or future law, regulation or order of any jurisdiction (whether of right
or in fact) or of any agency thereof purporting to reduce, amend, restructure,
render unenforceable or otherwise affect any term of any Liabilities; or (b) any
war, riot or revolution impacting multinational companies or any act of
expropriation, nationalization or currency inconvertibility or
nontransferability arising from governmental, legislative or executive measures
affecting any obligor or the property of any obligor on the Liabilities.
 
Other Guarantors.  If there is more than one Guarantor, the obligations under
this Guaranty are joint and several.  In addition, each Guarantor under this
Guaranty shall be jointly and severally liable with any other guarantor of the
Liabilities.  If the Lender elects to enforce its rights against fewer than all
guarantors of the Liabilities, that election does not release the Guarantor from
its obligations under this Guaranty.  The compromise or release of any of the
obligations of any of the other guarantors or the Borrower shall not serve to
impair, waive, alter or release the Guarantor’s obligations.
 
Rights of Subrogation.  The Guarantor waives and agrees not to enforce any
rights of subrogation, contribution, reimbursement, exoneration or
indemnification that it may have against the Borrower, any person liable on the
Liabilities, or the Collateral, until the Borrower and the Guarantor have fully
performed all their obligations to the Lender, even if those obligations are not
covered by this Guaranty.
 
Waivers.  To the maximum extent not prohibited by applicable law, the Guarantor
waives (a) to the extent not prohibited by applicable law, all rights and
benefits under any laws or statutes regarding sureties, as may be amended, and
(b) any right the Guarantor may have to receive notice of the following matters
before the Lender enforces any of its rights: (i) the Lender’s acceptance of
this Guaranty, (ii) incurrence or acquisition of any Liabilities (including,
without limitation, any material alteration of the Liabilities), any credit that
the Lender extends to the Borrower, Collateral received or delivered, default by
any party to any agreement related to the Liabilities or other action taken in
reliance on this Guaranty, and all notices and other demands of any description,
(iii) diligence and promptness in preserving liability against any obligor on
the Liabilities, and in collecting or bringing suit to collect the Liabilities
from any obligor on the Liabilities or to pursue any remedy in the Lender’s
power to pursue; (iv) notice of extensions, renewals, modifications,
rearrangements, restatements and substitutions of the Liabilities or any
Collateral for the Liabilities; (v) notice of failure to pay any of the
Liabilities as they mature, any other default, adverse facts that would affect
the Guarantor’s risk, any adverse change in the financial condition of any
obligor on the Liabilities, release or substitution of any Collateral,
subordination of the Lender’s rights in any Collateral, and every other notice
of every kind that may lawfully be waived; (vi) the Borrower’s default, (vii)
any demand, diligence, presentment, dishonor and protest, or (viii) any action
that the Lender takes regarding the Borrower, anyone else, the Collateral, or
any of the Liabilities, which it might be entitled to by law or under any other
agreement, (c) any right it may have to require the Lender to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or the
Collateral for the Liabilities or the Guarantor’s obligations under this
Guaranty, or pursue any remedy in the Lender’s power to pursue, (d) any defense
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower, (e) the benefit of any statute of
limitations affecting the Guarantor’s obligations hereunder or the enforcement
hereof, (f) any defense arising by reason of any disability or other defense of
the Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full) of the obligation of the Borrower for the Liabilities, (g) any
defense based on or arising out of the Lender’s negligent administration of the
Liabilities, and (h) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof.  The Lender may waive or delay enforcing any of its rights
without losing them.  Any waiver affects only the specific terms and time period
stated in the waiver.  No modification or waiver of this Guaranty is effective
unless it is in writing and signed by the party against whom it is being
enforced.
 
 
-3-

--------------------------------------------------------------------------------

 


Additional Waivers and Consents.  Without limiting any waiver, consent or
agreement in this Guaranty, the Guarantor further waives any and all benefits
under Arizona Revised Statutes Section 12-1641 through 12-1646, inclusive, and
Rule 17(f) of the Arizona Rules of Civil Procedure, including any revision or
replacement of such statutes or rules hereafter enacted.
 
Cooperation.  The Guarantor agrees to fully cooperate with the Lender and not to
delay, impede or otherwise interfere with the efforts of the Lender to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Lender’s collateral free and clear of all liens.
 
Reinstatement.  The Guarantor agrees that to the extent any payment or transfer
is received by the Lender in connection with the Liabilities, and all or any
part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Lender or transferred or paid over to a trustee, receiver or any other
entity, whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, and whether or not the Lender is in possession of this Guaranty, or whether
the Guaranty has been marked paid, released or canceled, or returned to the
Guarantor and, to the extent of the payment, repayment or other transfer by the
Lender, the Liabilities or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.
 
Information.  The Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Liabilities and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
under this Guaranty, and agrees that the Lender does not have any duty to advise
the Guarantor of information known to it regarding those circumstances or risks.
 
Financial Information.  The Guarantor further agrees that the Guarantor shall
provide to the Lender the financial statements and other information relating to
the financial condition, properties and affairs of the Guarantor as the Lender
requests from time to time.
 
Severability.  The provisions of this Guaranty are severable, and if any one or
more of the obligations of the Guarantor under this Guaranty or the provisions
of this Guaranty is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Guarantor and the remaining provisions shall not in any way
be affected or impaired; and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
such obligation(s) or provision(s) in any other jurisdiction; provided, however,
notwithstanding the foregoing, in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantor or the Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.
 
 
-4-

--------------------------------------------------------------------------------

 


Representations and Warranties by Guarantor.  The Guarantor represents and
warrants that the following statements are true and will remain true until
termination of this Guaranty and payment in full of all Liabilities: (a) the
execution and delivery of this Guaranty and the performance of the obligations
it imposes do not violate any law, do not conflict with any agreement by which
it is bound, or require the consent or approval of any governmental authority or
any third party; (b) this Guaranty is a valid and binding agreement, enforceable
according to its terms; (c) all balance sheets, profit and loss statements, and
other financial statements furnished to the Lender in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates; (d) the Guarantor has
filed all federal and state tax returns that are required to be filed, has paid
all due and payable taxes and assessments against the property and income of the
Guarantor and all payroll, excise and other taxes required to be collected and
held in trust by the Guarantor for any governmental authority; (e) the Guarantor
has determined that this Guaranty will benefit the Guarantor directly or
indirectly; (f) the Guarantor has (i) without reliance on the Lender or any
information received from the Lender and based upon the records and information
the Guarantor deems appropriate, made an independent investigation of the
Borrower, the business, assets, operations, prospects and condition, financial
or otherwise, of the Borrowers and any circumstances that may bear upon those
transactions, the Borrower or the obligations, liabilities and risks undertaken
in this Guaranty with respect to the Liabilities; (ii) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower and
the Lender has no duty to provide any information concerning the Borrower or any
other obligor to the Guarantor; (iii) full and complete access to the Borrower
and any and all records relating to any Liabilities now and in the future owing
by the Borrower; (iv) not relied and will not rely upon any representations or
warranties of the Lender not embodied in this Guaranty or any acts taken by the
Lender prior to and after execution or other authentication and delivery of this
Guaranty (including but not limited to any review by the Lender of the business,
assets, operations, prospects and condition, financial or otherwise, of the
Borrower); and (v) determined that the Guarantor will receive benefit, directly
or indirectly, and has or will receive fair and reasonably equivalent value for,
the execution and delivery of this Guaranty; (g) by entering into this Guaranty,
the Guarantor does not intend to incur or believe that the Guarantor will incur
debts that would be beyond the Guarantor’s ability to pay as those debts mature;
(h) the execution and delivery of this Guaranty are not intended to hinder,
delay or defraud any creditor of the Guarantor; and (i) the Guarantor is neither
engaged in nor about to engage in any business or transaction for which the
remaining assets of the Guarantor are unreasonably small in relation to the
business or transaction, and any property remaining with the Guarantor after the
execution or other authentication of this Guaranty is not unreasonably small
capital.  Each Guarantor, other than a natural person, further represents that:
(1) it is duly organized, validly existing and in good standing under the laws
of the state where it is organized and in good standing in each state where it
is doing business; and (2) the execution and delivery of this Guaranty and the
performance of the obligations it imposes (A) are within its powers and have
been duly authorized by all necessary action of its governing body, and (B) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
 
SUBORDINATION AGREEMENT.  THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS
EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN
THAT CERTAIN SUBORDINATION AND INTERCREDITOR AGREEMENT (THE “SUBORDINATION
AGREEMENT”) DATED AS OF SEPTEMBER 18, 2013, AMONG THE BORROWER, THE LENDER AND
THE SENIOR SECURED PARTY, TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE
BORROWER AND ITS SUBSIDIARIES PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS
OF MAY 10, 2013, BETWEEN THE BORROWER AND SENIOR SECURED PARTY, AS SUCH CREDIT
AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS
UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT, AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
Notice.  Except as otherwise provided in this Guaranty, any notices and demands
under or related to this document shall be in writing and delivered to the
intended party at its address stated herein, and if to the Lender, at its main
office if no other address of the Lender is specified herein, by one of the
following means: (a) by hand, (b) by a nationally recognized overnight courier
service, or (c) by certified mail, postage prepaid, with return receipt
requested.  Notice shall be deemed given: (i) upon receipt if delivered by hand,
(ii) on the Delivery Day after the day of deposit with a nationally recognized
courier service, or (iii) on the third Delivery Day after the notice is
deposited in the mail.  “Delivery Day” means a day other than a Saturday, a
Sunday, or any other day on which national banking associations are authorized
to be closed.  Any party may change its address for purposes of the receipt of
notices and demands by giving notice of such change in the manner provided in
this provision.


 
-5-

--------------------------------------------------------------------------------

 


Governing Law and Venue.  This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts).  The Guarantor agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Lender in any state or federal court located in the State of Arizona, as the
Lender in its sole discretion may elect.  By the execution and delivery of this
agreement, the Guarantor submits to and accepts, for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
those courts.  The Guarantor waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.


Miscellaneous.  The Guarantor’s liability under this Guaranty is independent of
its liability under any other guaranty previously or subsequently executed by
the Guarantor or any one of them, singularly or together with others, as to all
or any part of the Liabilities, and may be enforced for the full amount of this
Guaranty regardless of the Guarantor’s liability under any other guaranty.  This
Guaranty binds the Guarantor’s heirs, successors and assigns, and benefits the
Lender and its successors and assigns.  The Lender may assign this Guaranty in
whole or in part without notice.  The Guarantor agrees that the Lender may
provide any information or knowledge the Lender may have about the Guarantor or
about any matter relating to this Guaranty to any of its subsidiaries or
affiliates or their successors, or to one or more purchasers or potential
purchasers of this Guaranty or the Liabilities guaranteed hereby.  The use of
headings does not limit the provisions of this Guaranty.  Time is of the essence
under this Guaranty and in the performance of every term, covenant and
obligation contained herein.
 
WAIVER OF SPECIAL DAMAGES.  THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
JURY WAIVER.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
GUARANTOR AND THE LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE GUARANTOR AND THE LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER
TO PROVIDE THE FINANCING DESCRIBED HEREIN.
 
Guarantor:
 
Address:        80 East Rio Salado Parkway, Suite 115
Tempe, AZ 85281
 
By:           
 
Printed Name Title
 
Date Signed: